Name: Commission Regulation (EEC) No 2795/85 of 2 October 1985 on the supply of maize to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 10 . 85 Official Journal of the European Communities No L 263/7 COMMISSION REGULATION (EEC) No 2795/85 of 2 October 1985 on the supply of maize to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in rice ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 fl, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 6 May 1985, the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (') ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply pro ­ cedures in accordance with the provisions of Regula ­ tion (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L .107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . (&lt;) OJ No L 352, 14. 12. 1982, p. 1 . O OJ No L 54, 23. 2. 1985, p. 1 . (&lt;0 OJ No 106, 30. 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26. 7. 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27. No L 263/8 Official Journal of the European Communities 5 . 10. 85 ANNEX 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Mali 4. Product to be mobilized : maize 5. Total quantity : 100 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8. Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / MALI / CINTERAD / 53402 / GAO VIA ABIDJAN / ACTION DE CINTERAD / POUR DISTRIBUTION GRATUITE' 11 . Port of shipment : a Community port 1 2. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 October 1985 16. Shipment period : 25 October to 15 November 1985 17. Security : 6 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\